Title: General Orders, 12 January 1781
From: Washington, George
To: 


                        
                            New Windsor Friday January 12th 1781
                            Parole.
                            Countersigns–
                        
                        The term for renewal of Tickets in the 4th Class of the United States Lottery is extended to eight weeks
                            instead of Six and which will expire the 8th of February.
                        The Adventurers in the 3d Class who purchased tickets at the Pay office and chuse to renew in the 4th are
                            requested to consign the exchanges to the regimental Paymasters who will give receipts for the amount as money advanced on
                            account.
                    